Marie Brent, plaintiff in error, was prosecuted in the municipal court of Chicago for violating section 410 of the revised Chicago code of 1931. She was convicted and fined $200. In default of payment of the fine she was ordered committed to the house of correction. A motion to vacate the judgment was overruled. The trial court certified that the validity of an ordinance is involved and *Page 41 
that in its opinion public interest requires a direct review by this court.
The prosecution was instituted by a complaint signed by J. Corcoran, a police officer. It charged that Marie Brent on November 4, 1932, at the city of Chicago, "did make, aid, countenance and assist in making an improper noise, disturbance, breach of the peace and diversion tending to a breach of the peace, to-wit, was then and there a known prostitute and was found loitering about a public street in the city of Chicago without any lawful means of support and could give no reason for being so found, in violation of section 4210 of the revised Chicago code of 1931." The defendant was not represented by counsel. A jury was waived and the cause was heard by the court. Officer Corcoran testified that he saw Marie Brent, Anna Ross, Gladys Brent and Jean Clark standing before the Jewish church; that they were stopping men coming and going and soliciting them to prostitution; that he had seen them several times on the corner stopping men at about eleven o'clock at night and warned them to stop soliciting; that he knew Jean Clark and Anna Ross and had seen them before; that he saw them all the evening soliciting for prostitution, and that he saw Marie Brent get into an automobile and get out again. At this point Jean Clark said to the court, "Your honor, I went to a movie and I was supposed to meet the girls at Pine Grove and Grace streets." Thereupon the court said, "I told you girls to stay off the North Side." Defendant replied, "You told us to stay out of the loop; we live on the North Side, and I think we have a right to go out on the street sometimes, in our own neighborhood." Thereupon the court said, "I will fine each of you $200 and costs." No further testimony was heard.
The evidence does not show the date of the alleged offense or that the Jewish church is in the city of Chicago. Municipalities have no extra-territorial jurisdiction except *Page 42 
in so far as is expressly or impliedly delegated by statute. (Strauss v. City of Pontiac, 40 Ill. 301.) In order to establish a case against defendant it was necessary to show that the offense was committed within the limits of the city of Chicago. Proof that it was committed in front of a particular church is not sufficient to establish the venue. Courts do not take judicial notice that a certain locality is within the limits of a certain city. (Brun v. Nacey Co. 267 Ill. 353.) The testimony is insufficient to support the judgment.
It is unnecessary to consider the other assignments of error.
The judgment of the municipal court is reversed and the cause is remanded.
Reversed and remanded.